By the court,
Rosekrans, Justice.
The declaration of the person who brought to the officer who arrested and searched the defendant the sixteen bills which were offered in evidence by the public prosecutor, that the prisoner had thrown away the bills, and that the person who made the declaration picked them up, was merely hearsay evidence, and did not establish the fact which he alleged. Although such declarations were admitted without objection on the part of the prisoner, his subsequent objection to the intro*244duction of the bills in evidence, and to proof that they were the bills said to have been picked up by the person who made the declaration, was proper and timely, and should have been sustained. These bills, in connection with proof that they were counterfeit, furnished the principal evidence of knowledge by the prisoner that the bill passed by him was counterfeit, and thus effected his conviction.
For these reasons the conviction should be reversed and the case remanded to the court of general sessions for a new trial.